NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

DELIO ROMANES,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D17-4917
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.



PER CURIAM.

              Affirmed. See Romanes v. State, 158 So. 3d 583 (Fla. 2d DCA 2014)

(table decision); Romanes v. State, 113 So. 3d 10 (Fla. 2d DCA 2013) (table decision);

Romanes v. State, 111 So. 3d 890 (Fla. 2d DCA 2013) (table decision); Romanes v.

State, 75 So. 3d 1261 (Fla. 2d DCA 2011) (table decision); Harris v. State, 777 So. 2d
994 (Fla. 2d DCA 2000); Harris v. State, 789 So. 2d 1114 (Fla. 1st DCA 2001).



SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.